NO. 07-09-0030-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JULY 30, 2009



______________________________





JASON EARLE WELLS, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 26
TH
 DISTRICT COURT OF WILLIAMSON COUNTY;



NO. 05-1399-K26; HON. BILLY RAY STUBBLEFIELD, PRESIDING



_______________________________



Memorandum Opinion

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant Jason Earle Wells was placed on deferred adjudication after pleading guilty in 2006 to the offense of burglary of a habitation.  The State sought to have his guilt adjudicated in September 2007 and again in April 2008.  After a hearing, the court revoked appellant’s probation, adjudicated his guilt, and sentenced him to twelve years confinement. 

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein he certifies that, after diligently searching the record, he has concluded that the appeal is without merit.  Along with his brief, appellate counsel has attached a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response or brief 
pro se.  
By letter dated  June 22, 2009, this court also notified appellant of his right to file his own brief or response and set July 22, 2009, as the deadline to do so.  To date, we have received no response. 

In compliance with the principles enunciated in 
Anders, 
appellate counsel discussed several potential areas for appeal.  They include 1) whether the trial court was neutral and detached, 2) whether the State proved by a preponderance of the evidence that appellant violated one or more conditions of his probation, and 3) whether any error occurred at the time appellant was first placed on deferred adjudication.  Counsel has explained why the first and third issues lack merit. 

 With respect to the second issue, counsel states that the sufficiency of the evidence to support the trial court’s decision to adjudicate is not appealable.  However, as the State points out, the same was appealable at the time of the hearing on the motion to adjudicate in this matter.  
See 
Tex. Code Crim. Proc. Ann. 
art. 42.12 §5(b) (Vernon Supp. 2008).  Nevertheless, pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991), we have conducted our own review of the record and conclude that the evidence was sufficient  to support one or more violations.  Our own review has also failed to reveal any reversible error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.
(footnote: 2)


Brian Quinn 

          Chief Justice



Do not publish.   

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). 


2:Appellant has the right to file a 
pro se 
petition for discretionary review from this opinion.